SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte de Septiembre de mil novecientos, en los autos iniciados ante el extinguido Juzgado de R Instancia de Caguas sobre posesión judicial de una finca rústica y continuados ante el Tribunal de este Distrito por el Presbítero Don Manuel Díaz Caneja, en representación de las MM. MM. Carmelitas y Don Antonio Giménez Sicardó, é incidente de nulidad pendiente ante Nos en recurso de casación por infracción de ley interpuesto por el Ledo. Don Herminio Díaz Navarro en representación de dicho Presbítero en el carácter que ostenta, y el Letrado Don Rafael Palacios Rodríguez que representa y dirige al ya referido Don Antonio Giménez Sicardó. — Resultando : Que declarado contencioso este expediente de posesión judicial promovido por el Presbítero Don Manuel Díaz Caneja representante de las MM. MM. Carmelitas por la oposición de Don Antonio Giménez Sicardó, se le impusieron las costas primero, en la representación que se atribuye y á petición del último se embargó para el pago de aquéllas una casa, sita en Catan o, que se indicó como de la propiedad particular de dicho Sr, Caneja. — Resultando: Que dicho Sr., en la representación de las referidas monjas, dedujo incidente de nulidad de actuaciones que se tramitó con la oposición de Don Antonio Giménez Sicardó y en siete de Mayo último se dictó sentencia por el Tribunal de este Distrito, decía*385rando sin lugar dicho incidente, con las costas al promovente. — Resultando: Que contra dicha sentencia se ha interpuesto recurso de casación por infracción de ley á nombre de Caneja en la representación que ostenta, fundándolo en el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil y citó como infringidos diferentes artículos de dicha Ley procesal y la sentencia del Tribunal Supremo de Madrid de diez y seis de Diciembre de mil ochocientos sesenta y siete; cuyo recurso fué impugnado en el acto de la vista por la representación y, defensa de Giménez Si cardó. —Visto : Siendo Ponente el Juez Asociado Don José Ma Figueras Chiqués. — Considerando: Que el recurso de casación, fundado en el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, sólo puede ser admitido cuando se interpone contra las sentencias definitivas ó las que tengan el concepto de táles, según lo dispuesto en los números 1? de los artículos 1,687 y 1,688 de la ya citada ley,, debiendo, en otro caso, ser rechazado, conforme á lo preceptuado en el número 3? del artículo 1,727. — Considerando: Que la sentencia que declara no haber lugar á la nulidad de actuaciones solicitada incidentalmente en un juicio, no tiene el concepto de definitiva, porque no pone término al pleito ni hace imposible su continuación. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto por el Presbítero Don Manuel Díaz Caneja en la representación que se atribuye, á quien condenamos en las costas; comuniqúese esta resolución que además se publicará en la Gaceta, y devuélvanse los autos á los efectos procedentes. — Así por esta nuestra sentencia, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José M? Figueras- Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á veinte de Septiembre de mil novecientos. E. de J. López Gaztambide. Secretario.
*385José S. Quiñones. — José C. Hernández. — José Ma Figueras. — Rafael Nieto y Abeillé.